      Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 1 of 8




LINITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                X

ISREAL VELEZ,                                                   STIPULATION AND ORDER OF
                                                                CONFIDENTIALITY

                                                                19   cv   1160 (PKC)
                                                  Plaintiff,

                           -against-

CITY OF NEw YORK; NEW YORK        CITY
DEPARTMENT OF CORRECTION; CORRECTION
OFFICER TSHAIVA KELLEY, SHIELD # 10438;
CORRECTION OFFICER JOHN DOE 1,

                                                  Defendants.
                                                                X


               WHEREAS, pursuant to Rule 26 of the Federal Rules of Civil              Procedure,

Defendants must disclose certain documents and information to Plaintiff;

               WHERLAS, pursuant to Rules 33 and 34 of the Federal Rules of Civil

Procedure, Plaintiff may seek certain documents and information from Defendants pursuant to

Plaintiff s discovery demands in this action;

               WHEREAS, Defendants deem                this    information and these   documents

confidential, private and/or subject to a law enforcement and/or governmental privileges and/or

other applicable privileges;

               WHEREAS, good cause exists for the entry of an order pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure;

               WHEREAS, Defendants object to the production of those documents unless

appropriate protection for their confidentiality is assured;
      Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 2 of 8




              NOW, THEREFORE,            IT IS HERBBY STIPULATED AND                  AGREED,        bY


and between the attorneys for plaintiff and   all defendants that documents shall be produced in

accordance with the terms set forth below:

               1.     As used herein,'oAction" shall mean Isreal Velez v. City of New York" et

al., 19 CV I 160 (PKC) filed in the Southern District of New York.

              2.      As used herein, without waiving any objections Defendants might seek to

interpose regarding production of these documents, "Confidential Materials" shall mean:

              (A)     New York City Department of Correction ("DOC") Use of Force ("UOF")

                      File #3958/2016;

               (B)    DOC employment/personnel and disciplinary-related records, and records

                      of investigations regarding the conduct of Members of Service of the DOC

                      conducted by the DOC, the Investigation Division, or other agencies;

               (C)    DOC training materials;

               (D)    Any DOC documents produced       as part   of municipal liability discovery;

               (E)    Any video taken with a DOC issued camera or by        a member   of DOC;

               (F)    Names and addresses of non-party individuals/witnesses who have been

                      identified and/or disclosed      by   defendant    City to the extent      such

                      information is within defendant City's possession;

               (G)    Other documents and information that may            in good faith, during the
                      pendency of this litigation, be designated "Confidential Materials" by the

                      Defendants or the Court.




                                                 -2-
      Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 3 of 8




               3.     The documents and information as defined in Paragraph 2 shall not be

deemed "Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained

by Plaintiff from sources other than the Defendants or (b) are otherwise publicly available.

               4.     Defendants     shall designate in good faith particular documents
"Confidential Materials" by labeling such documents "Confidential" and/or by designating such

documents by bates number in a writing directed to Plaintiff s counsel.

               5.     Defendants shall have     a reasonable time to inspect and designate             as


"Confidential Materials" documents sought from third parties.

               6.     Any documents produced by a non-party by request or pursuant to                   a


subpoena in this Matter and that are designated as Confidential Materials by Defendants shall be

governed by the terms of this Stipulation of Confidentiality and Protective Order.

               7.      Defendants reserve the right     to   designate any document confidential

pursuant to this Stipulation of Confidentiality and Protective Order   if   necessary after production

of such documents to Plaintiff.

               8.      Inadvertent production    of any document or            information which is

privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune

from discovery, shall not constitute a waiver of any privilege or confidentiality or of another

ground for objecting to discovery with respect to that document, or its subject matter, or the

information cbntained therein, or of the disclosing party's right to object to the use of any such

document or the information contained therein during any proceeding               in this litigation   or

otherwise.

               9.      If a   party objects   to the designation of         pafticular documents       as


"Confidential Materials," that parly shall state such objection in writing to the designating party,




                                                -3-
      Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 4 of 8




and the pafties shall endeavor     in good faith to resolve such an objection. If such an objection

cannot be resolved, then, within fifteen (15) days of receiving the response to the objection to the

material's classification as confidential, the objecting party shall seek judicial intervention. Any

such materials or information shall remain confidential until the parties resolve the objection or

there is a resolution of the designation by the Court.

                10.      Confidential Materials may not be used for any purpose other than for the

preparation or presentation of this Matter.

                I   1.   Plaintiff and/or plaintiff s attorney shall not disclose the Confidential

Materials to any person other than aparty, an attorney of record for that Party, or any member of

the staff of that attorney's office, except under the following conditions:

               a         Disclosure may be made only if necessary to the
                         preparation or presentation of Plaintifls case in this
                         Action, to those individuals described in
                         subparagraphs (b) below.

               b          Disclosure before trial may be made only to apariy,.
                          to an expert who has been retained or specially
                          employed by a party's attorney in anticipation of
                          litigation or preparation for this Matter, to a witness
                          at deposition, or to the Court.

                c.        Before any disclosure is made to a person listed in
                          subparagraphs (a) and (b) above (other than to the
                          Court), the disclosing pafty's attorney shall provide
                          each such person with a copy of this Stipulation of
                          Confidentiality and Protective Order for review, and
                          such person shall consent in writing, in the form
                          annexed hereto as Exhibit A, not to use the
                          Confidential Materials for any purpose other than in
                          connection with the prosecution of this case and not
                          to further disclose the Confidential Materials except
                          in testimony taken in this case.

                12.       Deposition testimony concerning any Confidential Materials which

reveals the contents     of such materials shall be deemed confidential, and the transcript of   such




                                                    -4
        Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 5 of 8




testimony, together with any exhibits referred to therein, shall be separately bound, with a cover

page prominently marked       "CONFIDENTIAL."       Such portion of the transcript shall be deemed to

be confidential materials within the meaning of this Stipulation and Order of Confidentiality.

                 13.    If   any paper which incorporates any Confidential Materials or reveals the

contents thereof is filed in this Court, those portions of the papers shall be filed under seal, in

accordance with the rules of the District Court in which the Matter is filed and/or the Individual

Rules of the judge to whom the papers are directed.

                 14.    Where the confidential information is not material to issues addressed in

court submissions and Defendants agree in writing that the redaction of personal, confidential

andlor identifying information would be sufficient to protect the interests of parties or non-

parties, the parties may file redacted documents without further order of the Court.

                 15.     Within 30 days after the termination of this Action, including any appeals,

the "Confidential Materials," including all copies, notes, and other materials containing or

referring to information derived therefrom (other than the Court's copies of such materials), shall

be returned to defendants' attorneys or, upon defendants' attorneys' consent, destroyed; except

that   plaintiff s counsel shall retain one copy of the Confidential Materials, and any Confidential

Materials containing plaintiffs attorney work product, to the extent required to comply with

applicable law or regulation, so long as appropriate and reasonable safeguards (at least           as


stringent as those used to protect plaintifPs own information        of like nature) are imposed to

prevent the use of the Confidential Materials for any other purpose. Confidential Materials

which were uploaded to a database or review platform, including any backups, and which cannot

reasonably be deleted, must be quarantined and secured to prohibit access to the Confidential

Materials.




                                                   -5-
         Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 6 of 8




                      16.      Nothing in this Stipulation of Confidentiality and Protective Order shallbe

construed to limit Defendant City's use of its own ConfidentialMaterials in any manner.

                      17.      This Stipulation of Confidentiality and Protective Order will survive the

termination         of the litigation and will    continue    to be binding upon all     persons   to   whom

Confidential Materials are produced or disclosed.             All   documents or information that have been

deemed confidential pursuant            to this order, including all copies and non-conforming          copies

thereof, shall remain confidential for all time. Once the Matter has been resolved, including all

appeals, the Confidential Materials, including           all copies and non-conforming copies thereof,

shall not be used by Plaintiff, or anyone receiving confidential documents pursuant to paragraph

10 herein, for any purpose         without prior Court approval.

                      t   8.   This Stipulation of Confidentiality and Protective Order shall be binding

upon the parties immediately upon signature and shall be submitted to the Court for entry as an

Order.

                      19.      The terms of this Stipulation and Order of Confidentiality shall be binding

upon all current and future parties to this Action and their counsel.

                      20.      Notwithstanding any other provision, no document may be filed with the

Clerk under seal without a further Order of this Court addressing the specific documents or

portions of documents to be sealed. Any application to seal shall be accompanied by an affidavit

or affidavits and a memorandum of law, demonstrating that the standards for sealing have been

met and specifically addressing the applicability of Lusosch v. Py"amid Co. of Onondasa, 435

F.3d   1   1   0, 1 l9- 1 20 (2d Cir. 2006) and any other controlling authority. Unless otherwise ordered,

a party seeking to file an opposing party's confidential information shall so advise the opposing

party fourteen (14) days in advance specifying the precise portion of the information the party




                                                        -6-
      Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 7 of 8




seeks to use, the general puryose thereof and any redactions to which the ptuty does not object.

Within seven (7) days thereafter, the pafiy rvhose confidential infor:natiou is sought to be used

may make an application to seal in accordance with the        J'rrst paragraph   oflthis Order, indicating

rhe portion or portions of the infonaation   it   seeks to havs sealed, Nothing herein      is interrded to

alter or modify the applicability of Rule 5.2, Fed. R. Civ. P." to this case. The re-dactions

expressly authorized by Rule 5.2 may be made without further applieation,to the           Coffl


Dated: New York, New York
                      2019




      DEVON M. WILT                                       JAMES E. JOHNSON
      Attorneyfot' Plaintrff                              Corporation Cor:.nsel off the
      Law                    M. Wilt                      City of New York


                                                          100 Chutph Street
                                                          New York, New
By:
      D                                             By:
                                                          NAKUL Y.
                                                          Assistant                 Counsel



                                                          SO ORDERED:



                                                          HON. P. KEVIN CASTEL
                                                          TINITED STATES DISTRiCT JUI]GI]

                                                          Dated:      11/18                2019




                                                    -7-
      Case 1:19-cv-01160-PKC Document 38-1 Filed 11/14/19 Page 8 of 8




                                           EXHIBIT A


The undersigned hereby acknowledges that (s)he has read the Stipulation and Order of

Confidentiality dated                          2079, entered in the Action entitled Isreal Velez v.

City of New York. et al., 19 CV 1160 (PKC), and understands the terms thereof.                    The

undersigned agrees not to use the Confidential Materials defined therein for any purpose other

than in connection with the prosecution of this case, and   will not further disclose the Confidential

Materials except in testimony taken in this case.




           Date                                      Signature



                                                     Print Name



                                                     Occupation
